 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   JARED M. VILLERY,                                   Case No. 1:15-cv-01360-DAD-JDP

10                   Plaintiff,                          ORDER SETTING OCTOBER 30, 2019,
                                                         DEADLINE FOR STATEMENT ON
11           v.                                          DISCOVERY ISSUES

12   J. JONES, et al.
13                    Defendants.
14

15

16         Plaintiff Jared M. Villery is a state prisoner proceeding without counsel in this civil rights
17   action based on 42 U.S.C. § 1983. On August 28, 2019, I held a telephonic hearing with the
18   parties to discuss discovery issues related to Villery’s outstanding motion to compel, ECF No.
19   57. Based on discussion at the hearing, it appears that many—if not all—of the outstanding
20   discovery issues could be resolved via negotiations between the parties, without the necessity
21   of a court ruling.
22         The parties have until the close of business on October 30, 2019, to meet and confer and
23   to submit a statement of no more than three pages summarizing the status of their efforts to
24   resolve the open discovery issues. If possible, the statement should be prepared jointly.
25   Although I would prefer a joint statement, the parties may submit individual statements if they
26   are unable to draft a joint statement. I will assess the need for another hearing and will
27   consider the motion to compel after October 30.
28


                                                     1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     August 29, 2019
 4                                    UNITED STATES MAGISTRATE JUDGE
 5

 6

 7            No. 205
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                  2
